Exhibit 99.1 Index to Financial Statements Page Eagle Materials Inc.: Consolidated Statements of Earnings for the Years Ended March31, 2016, 2015 and 2014 F-2 Consolidated Statements of Comprehensive Earnings for the Years Ended March31, 2016, 2015 and 2014 F-3 Consolidated Balance Sheets as of March31, 2016 and 2015 F-4 Consolidated Statements of Cash Flows for the Years Ended March31, 2016, 2015 and 2014 F-5 Consolidated Statements of Stockholders’ Equity for the Years Ended March31, 2016, 2015 and 2014 F-6 Notes to Consolidated Financial Statements F-7 Report of Independent Registered Public Accounting Firm F-41 Eagle Materials Inc. and Subsidiaries Consolidated Statements of Earnings (dollars in thousands, except share and per share data) For the Years Ended March31, Revenues $ $ $ Cost of Goods Sold Gross Profit Equity in Earnings of Unconsolidated Joint Venture Corporate General and Administrative Expense ) ) ) Other Operating Income (Loss) Acquisition and Litigation Expense — ) — Interest Expense, Net ) ) ) Earnings before Income Taxes Income Taxes ) ) ) Net Earnings $ EARNINGS PER SHARE Basic $ $ $ Diluted $ $ $ AVERAGE SHARES OUTSTANDING Basic Diluted CASH DIVIDENDS PER SHARE $ $ $ See notes to consolidated financial statements. Eagle Materials Inc. and Subsidiaries Consolidated Statements of Comprehensive Earnings (dollars in thousands) For the Years Ended March31, Net Earnings $ $ $ Net Actuarial Change in Defined Benefit Plans: Unrealized (gain) loss during the period, net of tax expense (benefit) of ($488), ($3,746) and $1,173 ) Amortization of Net Actuarial Loss, net of tax benefit of $760, $242 and $333 Comprehensive Earnings $ $ $ See notes to consolidated financial statements. Eagle Materials Inc. and Subsidiaries Consolidated Balance Sheets (dollars in thousands) March31, ASSETS Current Assets - Cash and Cash Equivalents $ $ Accounts and Notes Receivable, net Inventories Income Tax Receivable — Prepaid and Other Assets Total Current Assets Property, Plant and Equipment - Less: Accumulated Depreciation ) ) Property, Plant and Equipment, net Notes Receivable Investment in Joint Venture Goodwill and Intangible Assets, net Other Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities - Accounts Payable $ $ Accrued Liabilities Income Tax Payable — Current Portion of Long-term Debt Total Current Liabilities Long-term Debt Other Long-term Liabilities Deferred Income Taxes Total Liabilities Stockholders’ Equity – Preferred Stock, Par Value $0.01; Authorized 5,000,000 Shares; None Issued — — Common Stock, Par Value $0.01; Authorized 100,000,000 Shares; Issued and Outstanding 48,526,843 and 50,245,364 Shares, respectively. Capital in Excess of Par Value Accumulated Other Comprehensive Losses ) ) Retained Earnings Total Stockholders’ Equity $ $ See notes to consolidated financial statements. Eagle Materials Inc. and Subsidiaries Consolidated Statements of Cash Flows (dollars in thousands) For the Years Ended March31, CASH FLOWS FROM OPERATING ACTIVITIES Net Earnings $ $ $ Adjustments to Reconcile Net Earnings to Net Cash Provided by Operating Activities, Net of Effect of Non-Cash Activity - Depreciation, Depletion and Amortization Impairment of Intangible Assets — — Reduction of Prepaid Sand Liability ) — — Deferred Income Tax Provision ) Stock Compensation Expense Excess Tax Benefits from Share Based Payment Arrangements ) ) ) Equity in Earnings of Unconsolidated Joint Venture ) ) ) Distributions from Joint Venture Changes in Operating Assets and Liabilities: Accounts and Notes Receivable ) ) Inventories ) ) ) Accounts Payable and Accrued Liabilities ) ) Other Assets ) Income Taxes Payable ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to Property, Plant and Equipment ) ) ) Acquisition Spending ) ) — Net Cash Used in Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase (Decrease) in Credit Facility ) Repayment of Senior Notes ) ) — Dividends Paid to Stockholders ) ) ) Purchase and Retirement of Common Stock ) — — Proceeds from Stock Option Exercises Shares Redeemed to Settle Employee Taxes on Stock Compensation ) ) ) Payment of Debt Issuance Costs — ) — Excess Tax Benefits from Share Based Payment Arrangements Net Cash Provided by (Used in) Financing Activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ See notes to consolidated financial statements. Eagle Materials Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (dollars in thousands) Common Stock Capital in Excess of Par Value Retained Earnings Accumulated Other Comprehensive Losses Total Balance at March31, 2013 $ ) $ Net Earnings — — — Stock Option Exercises and Restricted Share Vesting 5 — — Tax Benefit-Stock Option Exercise — — — Dividends to Stockholders — — ) — ) Stock Compensation Expense 1 — — Shares Redeemed to Settle Employee Taxes — ) — — ) Unfunded Pension Liability, net of tax — — — Balance at March31, 2014 $ ) $ Net Earnings — — — Stock Option Exercises and Restricted Share Vesting 1 — — Tax Benefit-Stock Option Exercise — — — Dividends to Stockholders — — ) — ) Stock Compensation Expense — — — Shares Redeemed to Settle Employee Taxes — ) — — ) Unfunded Pension Liability, net of tax — — — ) ) Balance at March31, 2015 $ ) $ Net Earnings — — — Stock Option Exercises and Restricted Share Vesting 2 — — Tax Benefit-Stock Option Exercise — — — Purchase and Retirement of Common Stock ) ) — — ) Dividends to Stockholders — — ) — ) Stock Compensation Expense — — — Shares Redeemed to Settle Employee Taxes — — — ) Unfunded Pension Liability, net of tax — — — Balance at March31, 2016 $ ) $ See notes to consolidated financial statements. Eagle Materials Inc. and Subsidiaries Notes to Consolidated Financial Statements (dollars in thousands, except per share data) (A) Significant Accounting Policies Basis of Presentation – The consolidated financial statements include the accounts of Eagle Materials Inc. and its majority-owned subsidiaries (“EXP” or the “Company”), which may be referred to as “our”, “we”, or “us”. All intercompany balances and transactions have been eliminated. EXP is a holding company whose assets consist of its investments in its subsidiaries, joint venture, intercompany balances and holdings of cash and cash equivalents. The businesses of the consolidated group are conducted through EXP’s subsidiaries. The Company conducts one of its cement plant operations through a joint venture, Texas Lehigh Cement Company L.P., which is located in Buda, Texas (the “Joint Venture”). Investments in the Joint Venture and affiliated companies owned 50% or less are accounted for using the equity method of accounting. The equity in earnings of unconsolidated joint venture has been included for the same period as our March31 year end. The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Reclassifications – Certain reclassifications have been made to the prior year to conform to the current year presentation.
